Citation Nr: 0734985	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  07-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the residuals of 
hepatitis C.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Jackson, Mississippi, Regional 
Office (RO).

The veteran testified at a Videoconference hearing before the 
undersigned Acting Veterans Law Judge in September 2007.  The 
transcript of that hearing is of record.

During the course of the September 2007 hearing, the veteran 
withdrew from consideration the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  Accordingly, this issue will be dismissed.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

At the September 2007 videoconference hearing before the 
Board, prior to the promulgation of a decision, the veteran 
requested a withdrawal of the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.




CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

At the hearing before the Board, the following exchange took 
place:

CHAIRMAN: . . . Both the Veteran and Mr. 
Keenum indicated in the preliminary 
discussion that they were withdrawing the 
issue of whether new and material 
evidence had been submitted to reopen the 
claim for entitlement to service 
connection for post traumatic stress 
disorder.  And that their intention was 
to withdraw that issue.  Is that correct?

MR. KEENUM:  Yes, ma'am.  That is 
correct, Your honor.

As the veteran has withdrawn the appeal as to this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on this issue and it 
is dismissed without prejudice.


ORDER

The appeal of the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for PTSD is dismissed without prejudice.


REMAND

The veteran's responses to the Risk Factors for Hepatitis 
Questionnaire, as well as his hearing testimony, reflect his 
contention that, while on active duty in the Republic of 
Vietnam, his experiences included being exposed to blood 
during hand to hand combat.  Specifically, he recalled having 
other people's blood on him from his head to his waist during 
combat with the enemy.  He believes that this exposure may 
have caused him to contract Hepatitis C.  

Although 38 C.F.R. § 1154(b) entitles veterans who have 
engaged in combat to a presumption that the claimed injuries 
were incurred in service, the veteran is still required to 
bring forth evidence of a current disability and of a medical 
nexus between the current disability and service.  38 C.F.R. 
§ 1154(b), see generally Caluza v. Brown, 7 Vet. App. 498, 
510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that his primary 
military occupational specialty was as a Mortar Man in the 
United States Marine Corps.  Additionally, his service 
personnel records reflect that he participated in operations 
against the Viet Cong in the vicinity of Da Nang in the 
Republic of Vietnam and that his primary duties included 
wireman, mortars, and Ammo Man.  These records also reflect 
that the veteran was awarded the National Defense Service 
Medal, the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal.  

Given the veteran's primary military occupational specialty, 
his primary duties while serving in the Republic of Vietnam, 
and his participation in operations against the Viet Cong in 
Vietnam, the Board accepts that the veteran was engaged in 
combat and § 1154(b) applies, that is, the Board will presume 
the veteran's accounts of exposure to blood to be credible.  
38 U.S.C.A. § 1154.  

However, the provisions of § 1154(b) only provide an 
evidentiary presumption concerning events in service.  
Section 1154(b) does not provide a substitute for a causal 
nexus between a combat service injury or disease and a 
current disability.  Wade v. West, 11 Vet. App. 302, 305 
(1999).  Thus, the application of § 1154(b) does not satisfy 
the evidentiary requirements to establish entitlement to 
service connection for hepatitis C.

The veteran testified that his VA physician told him that his 
activities while in the military service caused his hepatitis 
C.  However, a layperson is not competent to relay the 
opinions of medical providers.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Such opinions must be directly 
obtained from the medical professionals themselves.  

The Board notes that a review of the veteran's claims file 
reflects that his VA examiners have noted his blood exposure 
in Vietnam/IVDU (intravenous drug use); however, his claims 
file does not include an opinion as to the etiology of his 
hepatitis C.

A medical examination should be provided when the evidence 
shows that the veteran has a current disability that may be 
associated with active duty; but the veteran's claims file 
does not contain sufficient medical evidence for the Board to 
make a decision on the claim.  38 U.S.C.A. § 5103A; see 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In this case, the evidence of record reflects that the 
veteran currently has hepatitis C and that he was exposed to 
the blood of other soldiers while in the Republic of Vietnam.  
However, a review of his claims file fails to uncover a 
medical examination addressing the etiology of his hepatitis 
C.  

The Board finds that a medical opinion would materially 
assist in the development of this appeal and is necessary in 
order to comply with the duty to assist.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination with an appropriate 
medical professional.  The examiner must 
be provided with the veteran's claim file 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's hepatitis C is related 
to active service.  If possible, the 
examiner should specify the cause of the 
veteran's hepatitis C as whether due to 
exposure to the blood of other soldiers 
or as the result of intravenous drug use.  
Any opinion rendered must be supported by 
a complete rationale.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


